Citation Nr: 1044738	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-34 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, other than posttraumatic disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of the 
RO.

This claim was previously before the Board in March 2010.  At 
that time, the Board bifurcated the issues on appeal in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandates that 
the scope of a mental health disability claim include any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  

In March 2010, the Board denied that part of the claim seeking 
service connection for PTSD and remanded the claim of service 
connection for another innocently acquired psychiatric disorder.  
Therefore, the only issue that remains in controversy has been 
listed on the cover page of the instant decision.  

In September 2009, the Veteran petitioned to reopen the 
claim of service connection for tinnitus.  The issue has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refer it to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquire psychiatric disorder 
in service or for many years thereafter.  
3.  The Veteran is not found to have presented credible lay 
assertions sufficient to establish a continuity of symptomatology 
referable to an innocently acquired psychiatric disorder since 
service.  
  
4.  A currently demonstrated acquired psychiatric disorder, other 
than PTSD, including schizophrenia, depression and a psychosis 
not otherwise specified (NOS), is not shown to be due to a 
document event or incident of the Veteran's period of active 
service.


CONCLUSION OF LAW

The Veteran's innocently acquired psychiatric disability, other 
than PTSD, is not due to disease or injury that was incurred in 
or aggravated by active; nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Veteran's claim for service connection in correspondence sent to 
the Veteran in February 2005, May 2005, October 2008 and April 
2010.  

These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate claim for service 
connection.  Notice pursuant to the Dingess decision was included 
in September 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA treatment records, report of VA examination, and records from 
the United States Marine Corps Historical Center.  The Veteran 
has not identified any other evidence which has not been 
obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such defect is shown to be harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).   


II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The Veteran seeks service connection for an innocently acquired 
psychiatric disorder, other than PTSD.  Specifically, he 
maintains that the claimed disorder was the result of witnessing 
a fellow soldier killed by a front end loader and/or forklift in 
1980.  He reports trying to scream to warn the soldier and being 
showered with blood and brain matter, some of which he ingested. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Having carefully considered the Veteran's claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim for an 
innocently acquired psychiatric disorder, other than PTSD.  

Addressing first the Veteran's claim of having witnessed the 
traumatic death of a fellow soldier.  The personnel records show 
the Veteran was assigned to the headquarters Service Company, 2nd 
Support Battalion, 2nd Force Service Support Group (FSSG) at Camp 
Lejeune, North Carolina, from February 1979 to December 1980.  

However, the Command Chronologies for the 2nd FSSG from January 
1980 to December 1980 are devoid of such a forklift/front-end 
loader accident.  See PTSD Stressor Corroboration Research.  

Thus, the claimed incident has not been confirmed.  Moreover, the 
Veteran does not maintain that his current psychiatric disorder 
is the result of any other incident of active military service 
nor is this shown by the evidence of record.   

Post-service, it is clear that the Veteran has suffered from a 
variety of mental health issues, including schizophrenia, 
depression, and a psychosis NOS, resulting in hospitalization and 
treatment.  

However, the first medical evidence showing such treatment was in 
2004, some 28 years after the Veteran's discharge from active 
service.  In September 2004, the Veteran was diagnosed with 
depressive symptoms and a psychosis NOS, clearly outside the one-
year presumptive period established in cases involving a 
psychosis.  38 C.F.R. §§ 3.307, 3.309.   

The Board notes that the September 2004 entry also shows the 
Veteran was seen in 2000 for biofeedback training, which was 
about 24 years after service. 

The Veteran next was diagnosed with schizophrenia in 2005.  A 
March 2006 discharge summary shows the Veteran was diagnosed with 
PTSD, major depression and polysubstance abuse.  

The fact that the Veteran has been diagnosed with an acquired 
psychiatric disorder, variously diagnosed as schizophrenia, 
depression, and a psychosis NOS is not in dispute, and 
establishes the element of service connection of current 
disability.  

What remains to be determined is whether a diagnosed psychiatric 
disorder (other than PTSD), is related to any event or incident 
of the Veteran's period of active service.  However, on this 
record, the Board finds that the preponderance of the evidence 
weighs against the claim.  

As noted, there is at least a 24-year gap between the Veteran's 
discharge from service in 1976 and the evidence that he received 
biofeedback training in 2000.  There is a 28-year gap between 
service and the first diagnosis of a psychiatric disorder in 
2004.

This absence of evidence constitutes negative evidence against 
the claim because it tends to disprove that an innocently 
acquired psychiatric disorder was the result of active military 
service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of an 
alleged fact). 

Further, the VA outpatient treatment records dated in 2004 
indicate the Veteran's polysubstance abuse, namely cannabis 
abuse, might have triggered the Veteran's overt psychotic 
process.

Finally, in June 2010, a VA examiner indicated that, while it was 
likely that any perceived source of stress (including witnessing 
the death of a fellow soldier) during military service could have 
negatively impacted the Veteran's emotional status and led to the 
overt expression of schizophrenic process, the examiner stated 
that he did not know when the Veteran's psychotic symptoms began 
and that the Veteran was unable to provide information as to this 
matter.

The Board does not find this opinion probative of the matter on 
appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The opinion is equivocal at best.  First, the conclusion that 
Veteran witnessed the death of a fellow soldier is not supported 
by the competent evidence on file.  Thus, the perceived stress 
from this incident would be non-existent, and the Veteran has 
pointed to no other incident of active military service as the 
source of his current mental health disorder.  

The Board further bases its conclusion on the doctor's own 
omission that he did not know when the Veteran's psychotic 
symptoms began and that the Veteran was unable to provide such 
information.  

The opinion as to etiology of the Veteran's symptoms is too 
speculative and thus, not probative of the matter on appeal.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions 
must be supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which are 
not accompanied by a factual predicate in the record, are not 
probative medical opinions).  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann v. Brown, 5 Vet. App. 229 
(1993), and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed 
that in evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the veteran 
that have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  

The Board may not, however, simply disregard a medical opinion 
solely on the rationale that the medical opinion was based on a 
history given by the veteran.  

Here, the precipitating incident reported by the Veteran has not 
been verified and thus, to the extent that a medical provider's 
diagnosis can be read as an opinion of a nexus to service, it is 
not competent evidence.  Id.; See also Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible if the Board rejects the 
statements of the veteran).  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced; for example, he is competent 
to report his in-service experiences.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As the claimed in-service incident has not been verified, the 
Veteran's statements as to this incident are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board 
is entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

Moreover, the Veteran has not presented any lay statements of any 
credibility to identify the onset of psychiatric manifestations 
while he was serving on active duty.  

Based upon the evidence that has been submitted in this case, the 
weight of which does not establish that the Veteran witnessed the 
traumatic death of a fellow soldier in service or that an 
innocently acquired psychiatric disorder was present earlier than 
many years thereafter, the Board finds that the evidence is not 
in relative equipoise; thus, the Veteran may not be afforded the 
benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for an innocently acquired psychiatric 
disorder, other than PTSD, is denied.



____________________________________________
STEPEHN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


